Citation Nr: 0843689	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1968 to November 
1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's TDIU claim.  

The veteran requested and was afforded a video hearing before 
the undersigned Acting Veterans Law Judge in August 2008 at 
the RO in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for diabetes mellitus, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right lower extremity, and impotence, each 
rated as 20 percent disabling, and for post-traumatic stress 
disorder (PTSD), rated as 10 percent disabling.  His combined 
disability evaluation is 70 percent.  Because the veteran's 
diabetes and peripheral neuropathy are of a common etiology, 
they are considered one disability for TDIU purposes, 
satisfying the criteria set forth in 38 C.F.R. § 4.16(a).  

The veteran testified in his August 2008 hearing testimony 
that his service-connected disabilities had worsened.  
Specifically, the veteran testified that his neuropathy of 
the lower extremities had spread past his knees, resulting in 
additional pain and an absence of sensation in his feet.  
Also, the veteran testified that his diabetes mellitus had 
worsened, resulting in neuropathy of the upper extremities.  
A VA outpatient treatment note from August 2007 also 
indicates a worsening in the veteran's diabetes and 
neuropathy.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
The veteran's claim was previously denied because the 
evidence did not establish that the veteran was unemployable 
due only to his service-connected disabilities, but rather 
due to a combination of his service-connected and nonservice-
connected disabilities.  Since the evidence of record 
indicates a worsening in the veteran's service-connected 
disabilities, VA must obtain a medical opinion to determine 
to what extent the veteran's service-connected disabilities 
have worsened, and whether it is now at least as likely as 
not that the veteran is unable to secure or follow a 
substantially gainful occupation solely because of his 
service-connected disabilities.  The Board must remand this 
matter to afford the veteran a VA examination, the report of 
which must address the above inquiry.  See 38 U.S.C.A. § 
5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination or 
examinations.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  The examiner 
should:

(a)  Opine as to the current severity of 
the veteran's service-connected 
disabilities, describing in detail any 
worsening of symptomatology noted upon 
examination.  In doing so, the examiner 
must indicate whether the veteran has 
peripheral neuropathy of his upper 
extremities; and

(b) Opine as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, and in 
particular his diabetes mellitus with its 
secondary effects, either alone or in the 
aggregate, renders him unable to secure or 
follow a substantially gainful occupation.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
outlined in the report.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should comment on the 
impact of the veteran's PTSD on his 
ability to work.  He or she must set forth 
a complete rationale for all findings and 
conclusions in a legible report.

3.  Then the AMC should readjudicate the 
claim.  If the claim remains denied, the 
AMC should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

